DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    530
    438
    media_image1.png
    Greyscale


Election/Restrictions
	Applicant’s election of November 24, 2020 without traverse is acknowledged:

    PNG
    media_image2.png
    439
    736
    media_image2.png
    Greyscale

Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependencies specify a “bottle treatment machine,” yet fail to positively recite any structure of any type of “bottle treatment machine.” Since no structure of a “bottle treatment machine” is specified in the claims, it is unclear how these claims could define a “bottle treatment machine.” It is unclear what minimal components beyond the claimed “screen” and “scraper” define a “bottle treatment machine.” The recitation, “bottle treatment machine,” as called out in the preamble, absent any positive recitation of structure that would define such, beyond the claimed “screen” and “scraper,” is considered misdescriptive since the claims only recite details relating to a screen/scraper. This language fails to put potential infringers on “bottle treatment machine” is not seen to carry any patentable weight.
 While claim 4 specifies the “scraper is fixedly connected to the bottle treatment machine” and claim 5 specifies the “screen is fixedly connected to the bottle treatment machine,” it is unclear what these components are “fixedly connected to.” 
It is unclear what Applicants intend by the recitation, “configured,” as it used in all of the claims in which it appears.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Claim Rejections - 35 USC § 102/103
Claims 1-9 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over documents D1-D7 as identified in the Written Opinion (PCT/EP2017/079604). The Opinion and rationale set forth therein is adopted and incorporated by reference as if set forth in full.

    PNG
    media_image3.png
    673
    445
    media_image3.png
    Greyscale

s 1,2 and 4-7 is/are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by KRUYER (US 4,744,889). See rotary perforated surface 36 & 11b, scraper 37 as shown in the Figures of KRUYER.

    PNG
    media_image4.png
    376
    497
    media_image4.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Mr. Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776
571-272-1164 Direct
Robert.Popovics@USPTO.gov